DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 12/09/2020 have been entered.  Claims 1, 3-6, 8, 10-12, 14, 16-19 remain pending.  
The Prior Art is:
Estep et al., U.S. Patent Publication 2003/0102132, hereinafter Estep
Dreggevik, U.S. Patent Publicaiton 2007/0023191, hereinafter Dreggevik
Griffith et al., U.S. Patent Publication 2015/0019901, hereinafter Griffith
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot because the new ground of rejection utilizes a new reference explicitly related to the newly added limitations.
In the interest of compact prosecution, Examiner wishes to respond to the specific arguments of record.  Regarding Claims 1, 8, and 14, Applicant argues that the prior art of record does not teach a control unit interface which utilizes an optical media transfer.  Examiner notes that an additional reference, as detailed below, teaches that wired communication between a downhole location and a surface may be accomplished through a variety of media options including electrical conductors and/or fiber optics.
If the claim is intended to impart a specific structural optical media system, such a recitation would be required, otherwise any system which uses an optical communication link (such as fiber optics) would read on the claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Estep et al., U.S. Patent Publication 2003/0102132, in view of Proett et al., U.S. Patent Publication, 2013/0213645, Dreggevik, U.S. Patent Publication 2007/0023191, and Griffith et al., U.S. Patent Publication 2015/0019901, hereinafter referred to as Estep, Proett, Dreggevik, and Griffith.
Regarding Claim 1, Estep discloses a release tool for releasing a tool string comprising:
A release interface (connection of release tool 10a to the tool string) to control actuation of an actuator that releases a downhole tool string from the release tool (10a) (Paragraphs 0034, 0035),
A communication interface (aspect of the release tool which is configured to communicate with a surface command unit through a via a coil tubing conveyance with electrical conductor lines) to communicate with a control unit (16) located proximate to a well head (Paragraphs 0034, 0040),
A first logical identifier uniquely associated with the release tool (command signals with unique command addresses; Paragraph 0055),
Memory media (as part of the mechanism which receives the unique command signal; Paragraph 0055),

While Estep discloses that the system comprises a communication interface which communicates with the surface as discussed above through power/signal conductors (76/78; Paragraph 0040), it does not expressly teach the use of an optical media for such communication between the surface and the disconnect tool.
Additionally Proett teaches that downhole tools may be deployed into a well using a variety of conveyances and communication systems for communicating between the downhole tool and surface control system including jointed pipe or coiled tubing, wherein the tubing string may include electrical conductors in the form of standard coaxial lines or fiber optic cables (Paragraph 0027).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the communication means of Estep by substituting the generic conductor with a coil tubing system for a coil tubing deployed fiber optic media as taught by Proett.  Doing so merely constitutes a substitution of one known downhole means of communication for another with a reasonable expectation of success (MPEP 2143, Subsection I,B) wherein Proett teaches that electrical conductors and optical lines are known alternatives to one another.
While Estep discloses that the actuator is configured to activate the release tool upon receipt of a signal, it does not specify the system includes a “heartbeat signal” to indicate an operating 
Additionally, Dreggevik teaches the use of a downhole disconnect tool which maintains communication with a surface control unit (using power/electrical signals through conductors 6), and after communication is lost between the surface and the downhole tool along the conductors (as either electrical power or some generic signal) for some period of time (noting that the period can be very small), a downhole tool disconnect is actuated to release the tool (Abstract; Paragraph 0033).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the actuation condition of Estep to include a signal loss actuation system as taught by Dreggevik either as an alternative or in addition to the matching logical identifier signals.  Doing so merely constitutes the substitution of the manner in which the downhole actuator is activated to disconnect the tool with a reasonable expectation of success (MPEP 2143, Subsection I,B).  Additionally, it is noted that such a condition would allow the tool to be released upon being stuck even if the string/conductors are damaged to prevent or limit communication with the tool (Paragraph 0004).
Furthermore, while Estep and Dreggevik teach the above limitations as they relate to the “heartbeat” signal, they do not expressly teach that the heartbeat signal is an intermittent signal which is compared against a timeout period having a greater duration than the expected interval between normal communications.
Additionally, Griffith teaches the use of a communication system wherein a node (302) communicates with one or more additional communication points, the operation of the node is determined by comparing the responsiveness of the node by comparing intermittent signals from the node against a waiting period (320) defined as the expected time duration for communication against a timeout period (responsiveness grace period), wherein if the time between signals exceeds the 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the signal detection/generation of Estep/Dreggevik to include the heartbeat signal as an intermittent signal which is compared against a standard timing interval and a timeout/deadman switch interval to determine if the tool has failed as taught by Griffith.  Doing so would give the tool a window of time during which the tool may recover and regain communication between nodes (based on the setting of the timeout window; Paragraph 0090).  Additionally, such a modification would serve as an alternative means of determining of a communication node between two points had failed, wherein it would have been obvious to substitute a generic lapse in detection for a timeout/deadman detection with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claim 4, Estep further discloses that the memory media further comprises instructions such that when the second logical identifier is different from the first identifier, to ignore the command (as the tool uses unique command addresses, only the appropriate addressed command with cause an actuator release; Paragraph 0055).
Regarding Claim 6, Estep further discloses the system comprises a power source to supply power to the processor, memory media, and communication interface (Paragraphs 0016, 0034).
Regarding Claim 8, Estep discloses a method for releasing a downhole tool string, the method comprising:
Receiving at a release tool (10a) via a communication interface, a command form a control unit (16) located proximate a wellhead to activate a release interface to control actuation of an actuator (motor 138) that releases the downhole tool from the string, wherein the release tool stores a first logical identifier and the command specifics a second logical identifier (Paragraph 0055),

While Estep discloses that the system comprises a communication interface which communicates with the surface as discussed above through power/signal conductors (76/78; Paragraph 0040), it does not expressly teach the use of an optical media for such communication between the surface and the disconnect tool.
Additionally Proett teaches that downhole tools may be deployed into a well using a variety of conveyances and communication systems for communicating between the downhole tool and surface control system including jointed pipe or coiled tubing, wherein the tubing string may include electrical conductors in the form of standard coaxial lines or fiber optic cables (Paragraph 0027).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the communication means of Estep by substituting the generic conductor with a coil tubing system for a coil tubing deployed fiber optic media as taught by Proett.  Doing so merely constitutes a substitution of one known downhole means of communication for another with a reasonable expectation of success (MPEP 2143, Subsection I,B), wherein Proett teaches that electrical conductors and optical lines are known alternatives to one another.
While Estep discloses that the actuator is configured to activate the release tool upon receipt of a signal, it does not specify the system includes a “heartbeat signal” to indicate an operating communication channel to a surface control unit based on an elapsed time in between receiving the signal.
Additionally, Dreggevik teaches the use of a downhole disconnect tool which maintains communication with a surface control unit (using power/electrical signals through conductors 6), and after communication is lost between the surface and the downhole tool along the conductors (as either 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the actuation condition of Estep to include a signal loss actuation system as taught by Dreggevik either as an alternative or in addition to the matching logical identifier signals.  Doing so merely constitutes the substitution of the manner in which the downhole actuator is activated to disconnect the tool with a reasonable expectation of success (MPEP 2143, Subsection I,B).  Additionally, it is noted that such a condition would allow the tool to be released upon being stuck even if the string/conductors are damaged to prevent or limit communication with the tool (Paragraph 0004).
Furthermore, while Estep and Dreggevik teach the above limitations as they relate to the “heartbeat” signal, they do not expressly teach that the heartbeat signal is an intermittent signal which is compared against a timeout period having a greater duration than the expected interval between normal communications.
Additionally, Griffith teaches the use of a communication system wherein a node (302) communicates with one or more additional communication points, the operation of the node is determined by comparing the responsiveness of the node by comparing intermittent signals from the node against a waiting period (320) defined as the expected time duration for communication against a timeout period (responsiveness grace period), wherein if the time between signals exceeds the responsiveness grace period, the node is treated as failed and additional actions are taken (Paragraphs 0090, 0091).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the signal detection/generation of Estep/Dreggevik to include the heartbeat signal as an intermittent signal which is compared against a standard timing interval and a timeout/deadman switch interval to determine if the tool has failed as taught by Griffith.  Doing so 
Regarding Claim 12, Estep further discloses that the memory media further comprises instructions such that when the second logical identifier is different from the first identifier, to ignore the command (as the tool uses unique command addresses, only the appropriate addressed command with cause an actuator release; Paragraph 0055).
Regarding Claim 14, Estep discloses a system comprising:
A downhole tool string for insertion into a subterranean well having a wellhead (20) (Paragraph 0034),
A release tool (10) releasably coupled to the downhole tool string, the release tool comprising:
A release interface (connection of release tool 10a to the tool string) to control actuation of an actuator that releases a downhole tool string from the release tool (10a) (Paragraphs 0034, 0035),
A communication interface (aspect of the release tool which is configured to communicate with a surface command unit) to communicate with a control unit (16) located proximate to a well head (Paragraphs 0034, 0040),
A first logical identifier uniquely associated with the release tool (command signals with unique command addresses; Paragraph 0055),
Memory media (as part of the mechanism which receives the unique command signal; Paragraph 0055),
A processor having access to the memory media, wherein the memory media stores instructions executable by the processor to receive, via the communication interface, a command from the control 
While Estep discloses that the system comprises a communication interface which communicates with the surface as discussed above through power/signal conductors (76/78; Paragraph 0040), it does not expressly teach the use of an optical media for such communication between the surface and the disconnect tool.
Additionally Proett teaches that downhole tools may be deployed into a well using a variety of conveyances and communication systems for communicating between the downhole tool and surface control system including jointed pipe or coiled tubing, wherein the tubing string may include electrical conductors in the form of standard coaxial lines or fiber optic cables (Paragraph 0027).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the communication means of Estep by substituting the generic conductor with a coil tubing system for a coil tubing deployed fiber optic media as taught by Proett.  Doing so merely constitutes a substitution of one known downhole means of communication for another with a reasonable expectation of success (MPEP 2143, Subsection I,B), wherein Proett teaches that electrical conductors and optical lines are known alternatives to one another.
While Estep discloses that the actuator is configured to activate the release tool upon receipt of a signal, it does not specify the system includes a “heartbeat signal” to indicate an operating communication channel to a surface control unit based on an elapsed time in between receiving the signal.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the actuation condition of Estep to include a signal loss actuation system as taught by Dreggevik either as an alternative or in addition to the matching logical identifier signals, wherein the “heartbeat signal” is necessarily distinct from the disconnect command signal as such a signal would not be of the same type as a monitored signal, as the command would only come after the “disconnect” signal occurs.  Doing so merely constitutes the substitution of the manner in which the downhole actuator is activated to disconnect the tool with a reasonable expectation of success (MPEP 2143, Subsection I,B).  Additionally, it is noted that such a condition would allow the tool to be released upon being stuck even if the string/conductors are damaged to prevent or limit communication with the tool (Paragraph 0004).
Furthermore, while Estep and Dreggevik teach the above limitations as they relate to the “heartbeat” signal, they do not expressly teach that the heartbeat signal is an intermittent signal which is compared against a timeout period having a greater duration than the expected interval between normal communications.
Additionally, Griffith teaches the use of a communication system wherein a node (302) communicates with one or more additional communication points, the operation of the node is determined by comparing the responsiveness of the node by comparing intermittent signals from the node against a waiting period (320) defined as the expected time duration for communication against a timeout period (responsiveness grace period), wherein if the time between signals exceeds the 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the signal detection/generation of Estep/Dreggevik to include the heartbeat signal as an intermittent signal which is compared against a standard timing interval and a timeout/deadman switch interval to determine if the tool has failed as taught by Griffith.  Doing so would give the tool a window of time during which the tool may recover and regain communication between nodes (based on the setting of the timeout window; Paragraph 0090).  Additionally, such a modification would serve as an alternative means of determining of a communication node between two points had failed, wherein it would have been obvious to substitute a generic lapse in detection for a timeout/deadman detection with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claim 17, Estep further discloses that the memory media further comprises instructions such that when the second logical identifier is different from the first identifier, to ignore the command (as the tool uses unique command addresses, only the appropriate addressed command with cause an actuator release; Paragraph 0055).
Regarding Claim 19, Estep further discloses the system comprises a power source to supply power to the processor, memory media, and communication interface (Paragraphs 0016, 0034).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Estep (2003/0102132) in view of Proett (2013/0213645), Dreggevik (2007/0023191), and Griffith (2015/0019901) as applied to Claims 1 and 14, and in further view of Lerche et al., U.S. Patent Publication 2005/0045331, hereinafter referred to as Lerche.
Regarding Claims 5 and 18, Estep in view of Proett, Dreggevik, and Griffith teaches the limitations presented in Claims 1 and 14 as previously discussed.  While Estep discloses that the release 
Additionally, Lerche teaches the use of a downhole tool which uses a non-volatile memory which can be programmed to have a unique identifier, wherein the non-volatile memory may either be part of a controlling micro-processor or separate from it (Paragraph 00032).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tool of Estep to include a separate non-volatile memory to store the logical identifying command signal for the disconnect tool.  Doing so merely constitutes a substitution of a generic property storage means for a specific electronic storage with a reasonable expectation of success (MPEP 2143, Subsection I,B).  Additionally, it is noted that using the separate non-volatile memory with initial programming allows a user the benefit of not having to perform post deployment programming (Paragraph 0032).  
Claims 3, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Estep (2003/0102132) in view of Proett (2013/0213645), Dreggevik (2007/0023191), and Griffith (2015/0019901) as applied to Claims 1, 8, and 14, and in further view of Smith, U.S. Patent Publication 2015/0129204, hereinafter referred to as Smith.
Regarding Claim 3, 10, and 16, Estep in view of Proett/Dreggevik/Griffith teaches the limitations presented in Claims 1, 8, and 14 as previously discussed.  While Estep discloses that the actuator is configured to activate the release tool upon receipt of a signal (including the heartbeat signal loss of detection as taught by Dreggevik), it does not specify use of a time delay.
Additionally, Smith teaches the use of a downhole release tool mechanism which includes a command signal to the tool to disconnect the tool from a stuck string includes a timer command which specifies a time delay, after said delay the tool actuator causes the tool to separate from the string (Paragraphs 0012, 0013, 0016).

Regarding Claim 11, Estep in view of Proett/Dreggevik/Griffith teaches the limitations presented in Claim 8 as previously discussed.  While Estep discloses that the actuator is configured to activate the release tool upon receipt of a signal, it does not specify use of a future time stamp.
Additionally, Smith teaches the use of a downhole release tool mechanism which includes a command signal to the tool to disconnect the tool from a stuck string includes a future timestamp command, wherein tool actuator causes the tool to separate from the string upon reaching the time stamp (Paragraphs 0012, 0013, 0016).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the command signal of Estep to include a time delay as taught by Smith.  Doing so would allow a user to carry out intervention operations for a given period of time while avoiding unintentional disconnect of the tool while helping to minimize time for recovering a stuck tool (Paragraph 0114).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676